t c memo united_states tax_court dora e caudle petitioner v commissioner of internal revenue respondent docket no 18735-13l filed date dora e caudle pro_se rebecca jo sable for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to uphold collection actions respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that the decision to sustain the collection actions was proper as a matter of law we agree and accordingly will grant the motion background petitioner did not file a federal_income_tax return for or the irs prepared a substitute for return sfr for each year that met the requirements of sec_6020 on the basis of the sfrs the irs sent petitioner by certified mail on date separate notices of deficiency for and each notice_of_deficiency was addressed to petitioner at a front royal virginia address this was her last_known_address and is also her current address as shown in this court’s records respondent attached to his summary_judgment motion copies of u s postal service usps forms showing that articles with tracking numbers matching those on the notices of deficiency were mailed to petitioner at this address the usps track and confirm delivery service indicates that the notices of deficiency were delivered to petitioner on july and respectively petitioner did not petition this court for redetermination of the deficiencies and on date the irs assessed the tax for both years in an effort to collect the assessed tax for and the irs sent peti- tioner letter final notice_of_intent_to_levy and notice of your right to a hearing and a notice_of_federal_tax_lien filing nftl petitioner timely requested a cdp hearing on date a settlement officer so from the irs appeals_office scheduled a telephone cdp hearing for date the so informed petitioner that in order for him to consider a collection alternative she would need to submit a completed form 433-a collection information statement for wage earners and self-employed individuals as well as copies of signed tax returns for and and proof of estimated_tax payments for on date petitioner informed the so that she would be un- able to participate in the telephone conference and requested a face-to-face cdp hearing the so granted this request and set a deadline of date for submission of the requested information he scheduled the face-to-face cdp hearing for date and told petitioner that in order to contest her underlying tax_liability for and she would need to submit original tax returns for those years petitioner informed the so that she would be unable to attend the face-to- face cdp hearing after all she requested that they continue their mail corres- pondence and the so agreed to this plan he also reminded her that in order for him to consider a collection alternative she would need to submit form 433-a and file tax returns for the so set date as the final deadline for submission of these documents on date petitioner faxed a letter to the so stating that she did not recall receiving a notice_of_deficiency for or and requesting proof of delivery she submitted no documentation of any kind with her response the so thereupon reviewed petitioner’s case file determined that the tax for and had been properly assessed and determined that all other procedural requirements had been satisfied on date the irs sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or for tax years and petitioner while residing in virginia timely sought review in this court discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d petitioner’s response to the summary_judgment motion alleges no dispute as to any material fact in the light of respondent’s motion his supporting affidavits and petitioner’s response thereto we conclude that no material facts are in dispute and that this case may be adjudicated summarily b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir this court may consider a taxpayer’s challenge to her underlying tax liabili- ties in a cdp case only if she properly raised that challenge at her cdp hearing see sec_301_6320-1 q a-f3 and f q a-f3 proced admin regs an issue is not properly raised at the cdp hearing if the taxpayer fails to request consideration of that issue by appeals or if she requests consideration but fails to present any evidence after being given a reasonable opportunity to do so ibid see 140_tc_173 where as here the irs prepares an sfr pursuant to sec_6020 the taxpayer may raise her liability in a cdp hearing if she did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6320 sec_6330 generally a taxpayer must actually receive the notice_of_deficiency for the preclusion under sec_6330 to apply see tatum v commissioner tcmemo_2003_115 but see onyango v commissioner t c __ __ slip op pincite date holding that preclusion applies despite lack of receipt where taxpayer declines to retrieve mail despite multiple reasonable opportunities to do so 114_tc_604 same the irs sent notices of deficiency for and to petitioner’s last_known_address although usps records confirm delivery of these notices petitioner asserts that she did not receive them because we conclude that petitioner is pre- cluded from challenging her underlying tax_liabilities for because she continued the so informed petitioner that she could contest her underlying tax liabili- ties for and but that in order to do so she needed to submit tax returns for those years petitioner declined to participate in two scheduled cdp hearings she also declined to submit a tax_return for or or any other documents addressing her tax_liabilities for those years despite the so’s having given her generous extensions of time because petitioner submitted no evidence concern- ing her tax_liabilities she did not properly raise that issue at the cdp hearing as a result we cannot review her underlying liability for either year and will accordingly review the so’s determination for abuse_of_discretion only see goza v commissioner t c pincite sec_301_6320-1 q a-f3 and f q a-f3 proced admin regs c analysis in deciding whether the so abused his discretion in sustaining the proposed collection actions we consider whether he properly verified that the require- ments of any applicable law or administrative procedure had been met con- sidered any relevant issues petitioner raised and determined whether any continued presented no evidence at the cdp hearing we need not decide whether she actually received the notices of deficiency and would also be precluded from challenging her tax_liabilities for that reason proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 as to the first point the so determined that notices of deficiency for and were properly mailed to petitioner at her last_known_address and that she failed to petition this court within days see sec_6212 sec_6213 the so accordingly determined that the tax for and was properly assessed on date which was more than four months after the notices of deficiency were mailed although petitioner says she never received the notices her actual receipt vel non is irrelevant in that regard the so was required to verify only that the notices of deficiency were properly mailed and that petitioner’s tax_liabilities were duly assessed after she failed to petition our court the record establishes that the so properly verified that all requirements of applicable law and administrative procedure had been met see eg cropper v commissioner tcmemo_2014_139 we also find that in sustaining the proposed collection actions the so pro- perly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 despite being afforded numerous opportunities to do so petitioner did not submit form 433-a declined to submit any financial information and did not put any specific proposal for a collection alternative on the table a settlement officer does not abuse his discretion when he declines to consider a collection alternative under these circumstances see 138_tc_228 124_tc_69 lance v commissioner tcmemo_2009_129 schwersensky v com- missioner tcmemo_2006_178 finally petitioner contends that the so abused his discretion in not afford- ing her a face-to-face hearing the regulations provide that a cdp hearing may but is not required to consist of a face to face meeting sec_301_6320-1 q a-d6 and d q a-d6 proced admin regs if a face-to- face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6320 or sec_6330 see sec_301_6320-1 q a-d7 and d q a-d7 proced admin regs the so granted petitioner’s request for a face-to-face cdp hearing and scheduled that hearing for date petitioner replied that she could not attend that hearing and it was she who requested that the parties thereafter com- municate by mail we have repeatedly held that a face-to-face cdp hearing is not required under sec_6330 115_tc_329 williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 leineweber v commissioner tcmemo_2004_17 we have also held that an so’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer fails to present relevant arguments and refuses to provide requested financial information see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail herself of it the irs may proceed to make a determination based on the case file see eg oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir sec_301_6320-1 q a-d7 and d q a-d7 proced admin regs we conclude that the so did not abuse his discretion when he did so here to reflect the foregoing an appropriate order and decision will be entered
